Mr. Justice Gridley delivered the opinion of the court. Abstract of the Decision. 1. Appeal and ebbob, § 1447*—what constitutes prejudicial error. Where two counts of a declaration for personal injuries each state a good cause of action which there is evidence to support, the refusal of the court to instruct the jury to find the defendant not guilty under a third count charging “wilful and wanton misconduct,” which is unsupported by the evidence, is not prejudicial error warranting reversal. 2. Street railroads, § 62*—what constitutes negligence in operation. In an action for personal injuries sustained by a woman while attempting to board an electric street car, due to the jolting or sudden starting of such car, held that the question as to whether the defendant was guilty of negligence was for the jury, and that their verdict was not manifestly against the evidence. 3. Appeal and ebbob, § 1490*—what exclusion of evidence is harmless. Where the conductor of the car had testified that the motorman was trying to put plaintiff on the car and “she refused,” causing a delay of several minutes, the conductor, in answer to a further question as to why the car was delayed, replied “because she refused to get on.” On motion of plaintiff this answer was stricken. Held, the exclusion of this latter statement was not prejudicial error, even assuming that the statement was one of fact and not an expression of an opinion or conclusion. 4. Instructions, § 138*—-when requested instructions need not he given. The refusal to give certain instructions is not prejudicial error where the matter is sufficiently covered by the instructions given;